1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
      ROBERT ALAN ROGINSKY,                                  Case No. 2:19-cv-01381-KJD-DJA
4
                                            Plaintiff,                  ORDER
5            v.
6     NEVADA DEPARTMENT
      OF PUBLIC SAFETY, et al.,
7
                                       Defendants.
8

9           Plaintiff has submitted an application to proceed in forma pauperis. (ECF No. 4).

10   Based on the financial information provided, the Court finds that Plaintiff is unable to

11   prepay the full filing fee in this matter.

12          For the foregoing reasons, IT IS ORDERED that:

13          1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 4) is

14   GRANTED. Plaintiff shall not be required to pay an initial installment of the filing fee. In

15   the event that this action is dismissed, the full filing fee must still be paid pursuant to 28

16   U.S.C. § 1915(b)(2).

17          2.      The movant herein is permitted to maintain this action to conclusion without

18   the necessity of prepayment of any additional fees or costs or the giving of security

19   therefor. This order granting leave to proceed in forma pauperis shall not extend to the

20   issuance and/or service of subpoenas at government expense.

21          3.      Pursuant to 28 U.S.C. § 1915, as amended by the Prison Litigation Reform

22   Act, the Clark County Detention Center will forward payments from the account of Robert

23   Alan Roginsky, #1720630 to the Clerk of the United States District Court, District of

24   Nevada, 20% of the preceding month's deposits (in months that the account exceeds

25   $10.00) until the full $350 filing fee has been paid for this action. If Plaintiff should be

26   transferred and become under the care of the Nevada Department of Corrections, the

27   CCDC Accounting Supervisor is directed to send a copy of this order to the attention of

28   the Chief of Inmate Services for the Nevada Department of Corrections, P.O. Box 7011,

                                                         1
1    Carson City, NV 89702, indicating the amount that Plaintiff has paid toward his filing fee,

2    so that funds may continue to be deducted from Plaintiff’s account. The Clerk will send

3    a copy of this order to the CCDC Accounting Supervisor, 330 S. Casino Center Blvd.,

4    Las Vegas, NV 89101.

5
           DATED THIS 10th
                      ___ day of May 2021.
6

7
                                              UNITED STATES MAGISTRATE JUDGE
8

9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                 2
